Citation Nr: 0401435	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The Board denied the issue on appeal in a July 2000 decision 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court, in a November 2001 
Memorandum Decision, vacated and remanded the July 2000 Board 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board again denied the 
benefit sought on appeal in an October 2002 decision and the 
veteran appealed to the Court.  In a Memorandum Decision 
issued in July 2003, the Court vacated the October 2002 Board 
decision and remanded it pursuant to 38 U.S.C.A. § 7252(a).


REMAND

The Joint Motion for Remand approved by the Court in July 
2003 found that the October 2002 Board decision had failed to 
provide adequate reasons and bases to support its conclusion 
that the veteran had been provided adequate notice of the 
information and evidence necessary to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West  2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Joint Motion for Remand found 
that, despite the extensive development of the veteran's 
claim, the numerous documents provided to the veteran failed 
to specifically inform him which portion of the evidence or 
information was to be provided by the veteran and which 
portion by the VA.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO must notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his attorney should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




